Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 1 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 2 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 3 of 33
                      Case 6:21-ap-01056-SY           Doc 6
                                                          1 Filed 05/06/21
                                                                  05/05/21 Entered 05/06/21
                                                                                    05/05/21 09:54:57
                                                                                             13:00:24           Desc
                                                      Main Document    Page 4
                                                                            1 of 33
                                                                                 20


                      Misty Perry Isaacson, CA SBN 193204
                  1   PAGTER AND PERRY ISAACSON
                      525 N. Cabrillo Park Drive, Suite 104
                  2   Santa Ana, California 92701
                      Telephone: (714) 541-6072
                  3   Facsimile: (714) 541-6897
                      Email: misty@ppilawyers.com
                  4
                      Attorneys for Karl T. Anderson,
                  5   Chapter 7 Trustee
                  6

                  7

                  8                                UNITED STATES BANKRUPTCY COURT
                  9                                  CENTRAL DISTRICT OF CALIFORNIA
              10                                              RIVERSIDE DIVISION
              11       In re:                                                Case No. 6:21-bk-10626-SY
              12       ANDRES PALACIOS DUQUE,                                Chapter 7
              13                                                   Debtor. Adv. No.
              14                                                      COMPLAINT FOR : (1) AVOIDANCE OF
                       KARL T. ANDERSON, Chapter 7 Trustee,           ACTUAL FRAUDULENT TRANSFERS; (2)
              15                                                      AVOIDANCE OF CONSTRUCTIVE
                                                           Plaintiff, FRAUDULENT TRANSFERS; (3)
              16                                                      RECOVERY OF AVOIDED TRANSFERS; (4)
                       v.                                             DECLARATORY RELIEF RE VALIDITY,
              17                                                      PRIORITY AND EXTENT OF INTEREST IN
                       ANDRES PALACIOS DUQUE, as trustee of           REAL PROPERTY LOCATED AT 5700
              18       the PD FAMILY TRUST; YAMILEX                   ETIWANDA, MIRA LOMA 91752
                       PALACIOS, an individual; ELIAS PALACIOS,
              19       an individual, ANA PALACIOS, an individual,    [11 U.S.C. §§ 544(b), 549, and 550; Cal. Civ.
                       NEREYDA PALACIOS, an individual; and           Code §§ 3439.04 & 3439.05]
              20       INES PALACIOS, an individual.
                                                                      Status Conference
              21                                       Defendants. Date: [TO BE SET BY SUMMONS]
                                                                      Time:
              22                                                      Place: Courtroom
                                                                             3420 Twelfth Street
              23                                                             Riverside, CA 92501
              24

              25      TO THE HONORABLE SCOTT C. YUN, UNITED STATES BANKRUPTCY JUDGE:

              26                Plaintiff Karl T. Anderson, the chapter 7 trustee (the “Plaintiff”) for the bankruptcy estate

              27      of Andres Palacios Duque (“Duque” or the “Debtor”), avers and complains, by way of this

              28      Complaint, as follows:
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                     -1-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY        Doc 6
                                                       1 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                 05/05/21 09:54:57
                                                                                          13:00:24             Desc
                                                   Main Document    Page 5
                                                                         2 of 33
                                                                              20



                  1                                     JURISDICTION AND VENUE

                  2          1.     In accordance with the requirements of Local Bankruptcy Rule 7008-1, the United

                  3   States Bankruptcy Court for the Central District of California, Riverside Division (the

                  4   “Bankruptcy Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334,

                  5   since the claims asserted arise under Title 11 of the United States Code or arise or relate to the

                  6   chapter 7 case of the Debtor, currently pending in the Bankruptcy Court as Case No. 6:21-bk-

                  7   10626-SY (the “Bankruptcy Case”). The outcome of this adversary proceeding will have a

                  8   significant effect on the Estate because it asserts claims for the return of property or the

                  9   recovery of the value of assets fraudulently transferred by the Debtor and affects the amount of

              10      money available for distribution to creditors of the bankruptcy estate (the “Estate”).

              11             2.     The claims for relief in this Complaint constitute a core proceeding under 28

              12      U.S.C. § 157(b)(2)(H). Regardless of whether this is a core proceeding, consent is given to the

              13      entry of final orders and judgment by the Bankruptcy Court. Defendants are notified that Fed.

              14      R. Bank. P. 7012(b) requires defendants to state whether they do or do not consent to the entry

              15      of final orders and judgment by the Bankruptcy Court.

              16             3.     Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. §§ 408 and 1409

              17      because the Bankruptcy Case is pending in this district and division. The Bankruptcy Court

              18      also has personal jurisdiction over the defendants.

              19                                                    PARTIES

              20             4.     On February 8, 2021 (the “Petition Date”), the Debtor commenced this case file

              21      filing a Voluntary Petition under chapter 7 of the Bankruptcy Code.

              22             5.     Plaintiff, being duly qualified, was appointed and presently is the acting chapter 7

              23      trustee of the Estate. Plaintiff brings this action solely in his capacity as trustee for the benefit

              24      of the Debtor’s estate and its creditors. Because the Plaintiff was appointed after the

              25      occurrence of the majority of the facts alleged in this Complaint, he has no personal knowledge

              26      of such facts. Accordingly, Plaintiff alleges all such facts on information and belief based on a

              27      review of documents and pleadings in this bankruptcy case and in other litigation. To the extent

              28      that Plaintiff hereby asserts claims under 11 U.S.C. § 544(b), Plaintiff is informed and believes,
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                   -2-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY        Doc 6
                                                       1 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                 05/05/21 09:54:57
                                                                                          13:00:24            Desc
                                                   Main Document    Page 6
                                                                         3 of 33
                                                                              20



                  1   and on that basis alleges thereon, that there exists in this case one or more creditors holding

                  2   unsecured claims allowable under 11 U.S.C. § 502 or that are not allowable only under 11

                  3   U.S.C. § 502(e) who could have avoided the respective transfers under California or other

                  4   applicable law before the voluntary petition was filed.

                  5          6.     Defendant, Andres Palacios Duque, in his capacity as trustee of the PD Family

                  6   Trust, is an individual resident of the State of California and resides within the jurisdiction of this

                  7   Court. At all relevant times, Debtor was a person for whose benefit the recoverable transfers

                  8   alleged in the Complaint were made; and/or an immediate or mediate transferee of such

                  9   recoverable transfers.

              10             7.     Defendant Yamilex Palacios (“Yamilex”) is an individual resident of the State of

              11      California and resides within the jurisdiction of this Court. At all relevant times, Yamilex was a

              12      person for whose benefit the recoverable transfers alleged in this Complaint were made; and/or

              13      an immediate or mediate transferee of such recoverable transfers.

              14             8.     Plaintiff is informed and believes, and on that basis alleges thereon, that Yamilex

              15      is the Debtor’s daughter and, therefore, is an insider of the Debtor as that term is defined in 11

              16      U.S.C. § 101(31).

              17             9.     Defendant Elias Palacios (“Elias”) is an individual resident of the State of

              18      California and resides within the jurisdiction of this Court. Plaintiff is informed and believes, and

              19      on that basis alleges thereon, that Elias is the Debtor’s brother.

              20             10.    Defendant Ana Palacios (“Ana”) is an individual resident of the State of California

              21      and resides within the jurisdiction of this Court. Plaintiff is informed and believes, and on that

              22      basis alleges thereon, that Ana is the Debtor’s niece.

              23             11.    Defendant Nereyda Palacios (“Nereyda”) is an individual resident of the State of

              24      California and resides within the jurisdiction of this Court. Plaintiff is informed and believes, and

              25      on that basis alleges thereon, that Nereyda is the Debtor’s sister.

              26             12.    Defendant Ines Palacios (“Ines”) is an individual resident of the State of California

              27      and resides within the jurisdiction of this Court. Plaintiff is informed and believes, and on that

              28      basis alleges thereon, that Ines is the Debtor’s sister-in-law.
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                   -3-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY         Doc 6
                                                        1 Filed 05/06/21
                                                                05/05/21 Entered 05/06/21
                                                                                  05/05/21 09:54:57
                                                                                           13:00:24      Desc
                                                    Main Document    Page 7
                                                                          4 of 33
                                                                               20



                  1                                      GENERAL ALLEGATIONS

                  2         13.    On or November 3, 2005, the Debtor purchased certain real property commonly

                  3   known as and located at 5700 Etiwanda, Jurupa Valley, California 91752 (“Etiwanda Property”)

                  4   for $775,000 from the Rebelo Family 2002 Trust.

                  5         14.    Shortly after the purchase of the Etiwanda Property the Debtor was incarcerated

                  6   off and on until approximately 2015.

                  7         15.    On or about August 15, 2015, Nereyda Palacios as Attorney in fact for the Debtor

                  8   transferred the Etiwanda Property to Kenia L. Palacios Pineda via Grant Deed, which was

                  9   recorded in Official Records of the County of Riverside on August 17, 2015.

              10            16.    On or about April 7, 2016, Kenia L. Palacios Pineda transferred the Etiwanda

              11      Property back to Debtor via Grant Deed, which was recorded in the Official Records of the

              12      County of Riverside on April 14, 2016.

              13            17.    On or about April 25, 2016, the Debtor established the PD family Trust with the

              14      Debtor as the Trustee.

              15            18.    On or about May 2, 2016, the Debtor transferred for “No value or Consideration”

              16      the Etiwanda Property to PD Family Trust, Andres Palacios Duque as Trustee via Grant Deed

              17      (“Trust Transfer”). The Trust Transfer was recorded in the Official Records of the County of

              18      Riverside on July 11, 2019.

              19            19.    Plaintiff is informed and believes, and on that basis alleges thereon the Debtor is

              20      a beneficiary of the PD Family Trust.

              21            20.    On or about August 1, 2016, Elias, Ana, Nereyda, and Ines (“RSSC Plaintiffs”)

              22      filed a complaint (“RSSC Complaint”) in the Superior Court of California for the County of

              23      Riverside (Case No. RIC 1609862) for Partition of Real and Personal Properties against the

              24      Debtor (“RSSC Case”).

              25            21.    Among other things, the RSSC Complaint alleged that while the Debtor was

              26      incarcerated, Ana and Elias agreed to make the mortgage, real property tax and insurance

              27      payments on the Etiwanda Property. In return the Debtor represented that Elias and Nereyda

              28      would each be entitled to a one-third interest in the Etiwanda Property. The RSSC Complaint
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                 -4-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY         Doc 6
                                                        1 Filed 05/06/21
                                                                05/05/21 Entered 05/06/21
                                                                                  05/05/21 09:54:57
                                                                                           13:00:24          Desc
                                                    Main Document    Page 8
                                                                          5 of 33
                                                                               20



                  1   further alleged that based on the Debtor’s representations, Elias and Nereyda made such

                  2   payments and therefore were entitled to an accounting and partition by sale of the Etiwanda

                  3   Property.

                  4          22.      On or about August 5, 2016, counsel for the RSSC Plaintiffs caused a Notice of

                  5   Pending Action (“Lis Pendens”) to be recorded in the Official Records of the County of

                  6   Riverside, identified by instrument number 2016-0334586. A true and correct copy of the Lis

                  7   Pendens is attached hereto as Exhibit A and incorporated herein by reference.

                  8          23.      On or about November 21, 2017, the RSSC Plaintiffs and the Debtor entered into

                  9   a settlement agreement to resolve the RSSC Case. Among other things, the settlement

              10      agreement provided that the RSSC Plaintiffs would relinquish all rights, title and interests to the

              11      Etiwanda property to the Debtor. On March 9, 2018, the RSSC entered its order authorizing the

              12      parties’ settlement agreement. Notwithstanding the requirement to do so, the Lis Pendens was

              13      not released by the RSSC Plaintiffs from the Etiwanda Property.

              14             24.      The RSSC Case order approving settlement agreement also provided that the

              15      Debtor was required to pay Nereyda the sum of $55,000. Having failed to comply with the

              16      terms of the RSSC case settlement agreement, on February 2, 2021, the RSSC granted

              17      Nereyda’s motion for enforcement of settlement agreement and ordered that Debtor pay

              18      Nereyda the principal judgment amount of $55,000, plus interest and attorney fees.

              19             25.       On or about June 11, 2020, Andres Palacios Duque, Trustee of the PD Family

              20      Trust transferred the Etiwanda Property to Yamilex Palacios via Grant Deed as a “bonafide gift

              21      and the grantor [Debtor] received nothing in return.” The transfer to Yamilex was recorded in

              22      Official Records of the County of Riverside on June 18, 2020 (the “Fraudulent Transfer”). A

              23      true and correct copy of the Grant Deed is attached hereto as Exhibit B and incorporated herein

              24      by reference.

              25             26.      Plaintiff is informed and believes, and on that basis alleges thereon, that the

              26      Debtor received no consideration for either the Trust Transfer or the Fraudulent Transfer

              27      (collectively the “Transfers”). Each of these transfers was made with the actual intent to hinder,

              28      delay, or defraud the present and future creditors of the Debtor. As a result of these Transfers,
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                    -5-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY        Doc 6
                                                       1 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                 05/05/21 09:54:57
                                                                                          13:00:24          Desc
                                                   Main Document    Page 9
                                                                         6 of 33
                                                                              20



                  1   the bankruptcy estate cannot pay the claims of its creditors in full or in amounts that it would

                  2   otherwise have been able to pay.

                  3           27.   Each of the Transfers removed assets from the Debtor for the benefit of the PD

                  4   Family Trust and Yamilex at the expense of the Debtor’s then existing and anticipated creditors.

                  5           28.   In addition to his Voluntary Petition, on February 8, 2021, the Debtor filed with the

                  6   Bankruptcy Court, schedules (the “Schedules”) and a statement of financial affairs (the

                  7   “SOFA”). The Schedules and SOFA were executed by the Debtor under penalty of perjury and

                  8   certified as being true and correct.

                  9           29.   The Schedules do not list Nereyda as a creditor of the Debtor’s Estate.

              10              30.   The Schedules do not list the Etiwanda Property as an asset of the Debtor’s

              11      Estate.

              12              31.   In response to question number 7 on the SOFA, requiring the Debtor to list

              13      whether he had made any payment on a debt he owed to an insider within one year

              14      immediately preceding the commencement of the case, the Debtor checked the box marked

              15      “No.”

              16              32.   In response to question number 8 on the SOFA, requiring the Debtor to list

              17      whether he made any payments or transferred any property on account of a debt that benefited

              18      an insider within one year immediately preceding the commencement of the case, the Debtor

              19      checked the box marked “No.”

              20              33.   In response to question number 13 on the SOFA, requiring the Debtor to list

              21      whether he had made any gifts totaling more than $600 per person within two years

              22      immediately preceding the commencement of the case, the Debtor checked the box marked

              23      “No.”

              24              34.   In response to question number 18 on the SOFA, requiring the Debtor to list

              25      whether, within two years before his bankruptcy, he had sold, traded, or otherwise transferred

              26      any property to anyone, other than property transferred in the ordinary course of his business or

              27      financial affairs, the Debtor checked the box marked “No.”

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                  -6-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY       Doc 61 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                 05/05/21 09:54:57
                                                                                          13:00:24           Desc
                                                  Main
                                                  MainDocument
                                                        Document Page
                                                                    Page10
                                                                        7 of
                                                                           of20
                                                                              33



                  1                                      FIRST CLAIM FOR RELIEF

                  2      Avoidance and Recovery of Fraudulent Transfer Based on Intent to Hinder, Delay or

                  3              Defraud Creditors – Cal. Civ. Code § 3439.04(a)(1); 11 U.S.C. § 544(b)(1)

                  4                      (Against Andres Palacios Duque and Yamilex Palacios)

                  5          35.    Plaintiff realleges and incorporates herein by reference each and every allegation

                  6   contained in paragraphs 1 through 34 as though set forth in full.

                  7          36.    Through each of the Transfers, the Debtor transferred property within four (4)

                  8   years prior to the Petition Date with the actual intent to hinder, delay, and defraud contemporary

                  9   and future creditors.

              10             37.    As a result of the Transfers, the Debtor’s Estate and its creditors have been

              11      injured.

              12             38.    Plaintiff is entitled to avoid the Transfers for the benefit of the Debtor’s Estate and

              13      creditors pursuant to 11 U.S.C. § 544(b)(1).

              14                                       SECOND CLAIM FOR RELIEF

              15        Avoidance of Fraudulent Conveyance Based on Lack of Reasonably Equivalent Value

              16      and Incurrence of Excessive Debts – Cal. Civ. Code § 3439.04(a)(2); 11 U.S.C. § 544(b)(1)

              17                         (Against Andres Palacios Duque and Yamilex Palacios)

              18             39.    Plaintiff realleges and incorporates herein by reference each and every allegation

              19      contained in paragraphs 1 through 38 as though set forth in full.

              20             40.    Through each of the Transfers occurring within four (4) years of the Petition Date,

              21      the Debtor transferred the Etiwanda Property prior to the Petition Date without receiving a

              22      reasonably equivalent value in exchange for the Transfers.

              23             41.    At the time of the Transfers occurring within four (4) years of the Petition date, the

              24      Debtor intended to incur, or believed or reasonably should have believed that he would incur,

              25      debts beyond his ability to pay as they became due.

              26             42.    As a result of the Transfers occurring within four (4) years of the Petition Date, the

              27      Debtor’s Estate and its creditors have been injured.

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                  -7-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY       Doc 61 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                 05/05/21 09:54:57
                                                                                          13:00:24           Desc
                                                  Main
                                                  MainDocument
                                                        Document Page
                                                                    Page11
                                                                        8 of
                                                                           of20
                                                                              33



                  1          43.    Plaintiff is entitled to avoid the Transfers for the benefit of the Debtor’s Estate and

                  2   creditors pursuant to 11 U.S.C. § 544(b)(1).

                  3                                      THIRD CLAIM FOR RELIEF

                  4     Avoidance of Fraudulent Conveyance Based on Lack of Reasonably Equivalent Value

                  5                and Insolvency – Cal. Civ. Code § 3439.05(a); 11 U.S.C. § 544(b)(1)

                  6                       (Against Andres Palacios Duque and Yamilex Palacios)

                  7          44.    Plaintiff realleges and incorporates herein by reference each and every allegation

                  8   contained in paragraphs 1 through 43 as though set forth in full.

                  9          45.    Each of the Transfers occurred at a time when Nereyda, City of Jurupa Valley

              10      Trash Collection, County of Riverside Tax Collector, California Franchise Tax Board, California

              11      State Board of Equalization, and the City of Riverside were creditors of the Debtor (collectively

              12      the “Creditors”).

              13             46.    The Transfers of the Etiwanda Property prior to the Petition Date were made by

              14      the Debtor without receiving a reasonably equivalent value in exchange for the transfer.

              15             47.    At the time of the Transfers, the Debtor was insolvent or became insolvent as a

              16      result of such Transfers.

              17             48.    As a result of the Transfers, the Debtor’s Estate and its creditors have been

              18      injured.

              19             49.    Plaintiff is entitled to avoid the Transfers for the benefit of the Debtor’s Estate and

              20      creditors pursuant to 11 U.S.C. § 544(b)(1).

              21                                        FOURTH CLAIM FOR RELIEF

              22                 Avoidance of Fraudulent Conveyance Based on Intent to Hinder, Delay,

              23                              or Defraud Creditors – 11 U.S.C. § 548(a)(1)(A)

              24                          (Against Andres Palacios Duque and Yamilex Palacios)

              25             50.    Plaintiff realleges and incorporates herein by reference each and every allegation

              26      contained in paragraphs 1 through 49 as though set forth in full.

              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                  -8-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY         Doc 61 Filed 05/06/21
                                                                 05/05/21 Entered 05/06/21
                                                                                   05/05/21 09:54:57
                                                                                            13:00:24            Desc
                                                    Main
                                                    MainDocument
                                                          Document Page
                                                                      Page12
                                                                          9 of
                                                                             of20
                                                                                33



                  1          51.      Through the Transfers, the Debtor transferred the Etiwanda Property within two

                  2   (2) years prior to the Petition Date with actual intent to hinder, delay, and defraud contemporary

                  3   and future creditors.

                  4          52.      As a result of the Transfers, the Debtor’s Estate and its creditors have been

                  5   injured.

                  6          53.      Plaintiff is entitled to avoid the Transfers for the benefit of the Debtor’s Estate and

                  7   creditors pursuant to 11 U.S.C. § 548(a)(1)(A).

                  8                                        FIFTH CLAIM FOR RELIEF

                  9    Avoidance of Fraudulent Conveyance Based on Lack of Reasonably Equivalent Value,

              10                   Insolvency or Incurrence or Excessive Debts – 11 U.S.C. § 548(a)(1)(B)

              11                           (Against Andres Palacios Duque and Yamilex Palacios)

              12             54.      Plaintiff realleges and incorporates herein by reference each and every allegation

              13      contained in paragraphs 1 through 53 as though set forth in full.

              14             55.      Through the Transfers occurring within two (2) years prior to the Petition Date, the

              15      Debtor transferred the Etiwanda Property prior to the Petition Date without receiving reasonably

              16      equivalent value in exchange for the transfer.

              17             56.      At the time of the Transfers occurring within two (2) years prior to the Petition

              18      Date, the Debtor intended to incur, or believed or reasonably should have believed that the

              19      Debtor would incur, debts beyond the Debtor’s ability to pay as they became due.

              20             57.      At the time of the Transfers occurring within two (2) years prior to the Petition

              21      Date, the Debtor insolvent or became insolvent as a result of such Transfers.

              22             58.      As a result of the Transfers occurring within two (2) years prior to the Petition

              23      Date, the Debtor’s Estate and its creditors have been injured.

              24             59.      Plaintiff is entitled to avoid the Transfers occurring within the two (2) years prior to

              25      the Petition Date for the benefit of the Debtor’s Estate and creditors pursuant to 11 U.S.C. §

              26      548(a)(1)(B).

              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                     -9-
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY        Doc 6
                                                       1 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                  05/05/21 09:54:57
                                                                                           13:00:24           Desc
                                                   Main Document    Page 13
                                                                         10 of 33
                                                                               20



                  1                                       SIXTH CLAIM FOR RELIEF

                  2               Avoidance of Fraudulent Conveyance Based on Intent to Hinder, Delay,

                  3                               or Defraud Creditors – 11 U.S.C. § 548(e)

                  4                  (Against Andres Palacios Duque, Trustee of the PD Family Trust)

                  5          60.     Plaintiff realleges and incorporates herein by reference each and every allegation

                  6   contained in paragraphs 1 through 59 as though set forth in full.

                  7          61.     Through the Trust Transfer, the Debtor transferred the Etiwanda Property within

                  8   ten (10) years prior to the Petition Date to a self-settled trust to which he is a beneficiary and

                  9   retained possession or control of the Etiwanda Property after the Trust Transfer.

              10             62.     The Trust Transfer was made with actual intent to hinder, delay, and defraud the

              11      Debtor’s contemporary and future creditors to whom he was or would become indebted.

              12             63.     As a result of the Transfers, the Debtor’s Estate and its creditors have been

              13      injured.

              14             64.     Plaintiff is entitled to avoid the Transfers for the benefit of the Debtor’s Estate and

              15      creditors pursuant to 11 U.S.C. § 548(e)(1).

              16                                        SEVENTH CLAIM FOR RELIEF

              17                 Common Law Avoidance of Fraudulent Conveyance – 11 U.S.C. § 544(b)(1)

              18                          (Against Andres Palacios Duque and Yamilex Palacios)

              19             65.     Plaintiff realleges and incorporates herein by reference each and every allegation

              20      contained in paragraphs 1 through 64 as though set forth in full.

              21             66.     Through each of the Transfers, the Debtor transferred property within seven (7)

              22      years prior to the Petition Date with actual intent to hinder, delay, and defraud contemporary

              23      and future creditors.

              24             67.     Through each of the Transfers, the Debtor transferred the Etiwanda Property prior

              25      to the Petition Date without receiving a reasonably equivalent value in exchange for the

              26      transfer.

              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                   - 10 -
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY        Doc 6
                                                       1 Filed 05/06/21
                                                               05/05/21 Entered 05/06/21
                                                                                  05/05/21 09:54:57
                                                                                           13:00:24           Desc
                                                   Main Document    Page 14
                                                                         11 of 33
                                                                               20



                  1          68.     At the time of the Transfers, the Debtor incurred, or believed or reasonably should

                  2   have believed that the Debtor would incur, debts beyond the Debtor’s ability to pay as they

                  3   became due.

                  4          69.     At the time of the Transfers, the Debtor was insolvent as a result of such

                  5   Transfers.

                  6          70.     As a result of the Transfers, the Debtor’s Estate and its creditors have been

                  7   injured.

                  8          71.     Plaintiff is entitled to avoid the Transfers for the benefit of the Debtor’s Estate and

                  9   creditors pursuant to 11 U.S.C. § 544(b)(1).

              10                                         EIGHTH CLAIM FOR RELIEF

              11                   Recovery of Avoided Conveyances or Value Thereof – 11 U.S.C. § 550

              12                          (Against Andres Palacios Duque and Yamilex Palacios)

              13             72.     Plaintiff realleges and incorporates herein by reference each and every allegation

              14      contained in paragraphs 1 through 71 as though set forth in full.

              15             73.     With respect to the Transfers, Andres Palacios Duque as Trustee of the PD

              16      Family Trust and Yamilex was either (i) an initial transferee, (ii) a person for whose benefit the

              17      Transfers were made, or (iii) an immediate or mediate transferee.

              18             74.     To the extent that either Andres Palacios Duque as Trustee of the PD Family

              19      Trust or Yamilex was an initial transferee of the Debtor in connection with the Transfers, or a

              20      person for whose benefit any of the Transfers were effectuated for, Plaintiff is entitled to recover

              21      the Etiwanda Property or its value from Andres Palacios Duque as Trustee of the PD Family

              22      Trust or Yamilex pursuant to 11 U.S.C. § 550(a)(1).

              23             75.     To the extent that either Andres Palacios Duque as Trustee of the PD Family

              24      Trust or Yamilex was an mediate or immediate transferee that received the Etiwanda Property

              25      derived from the Transfers, from one or more other transferees, Plaintiff is entitled to recover

              26      the Etiwanda Property or its value from Andres Palacios Duque as Trustee of the PD Family

              27      Trust or Yamilex pursuant to 11 U.S.C. § 550(a)(2).

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                   - 11 -
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY      Doc 6
                                                     1 Filed 05/06/21
                                                             05/05/21 Entered 05/06/21
                                                                                05/05/21 09:54:57
                                                                                         13:00:24           Desc
                                                 Main Document    Page 15
                                                                       12 of 33
                                                                             20



                  1                                     NINTH CLAIM FOR RELIEF

                  2                                           Declaratory Relief

                  3          (Against Elias Palacios, Ana Palacios, Nereyda Palacios, and Ines Palacios)

                  4         76.    Plaintiff realleges and incorporates herein by reference each and every allegation

                  5   contained in paragraphs 1 through 75 as though set forth in full.

                  6         77.    Plaintiff has a duty to reduce property of the Estate to money under 11 U.S.C. §

                  7   704(a)(1).

                  8         78.    An actual controversy has arisen as a result of the recording of the Lis Pendens

                  9   by the RSSC Plaintiffs against the Etiwanda Property.

              10            79.    Plaintiff alleges that upon the RSSC Court’s order approving the settlement

              11      agreement, the RSSC Plaintiffs were required to record with the Riverside County Recorder, a

              12      release of the Lis Pendens against the Etiwanda Property, however, they failed to do so.

              13            80.    Prior to the filing of the within adversary action, Plaintiff reached out to Counsel for

              14      the RSSC Plaintiffs on several occasions attempting to obtain the voluntary release of the Lis

              15      Pendens. Such attempts were unsuccessful.

              16            81.    The Plaintiff is entitled to entry of Judgment specifying that RSSC Plaintiffs do not

              17      hold any interest against the Etiwanda Property and that the Lis Pendens should be expunged

              18      and/or exonerated.

              19                                         PRAYER FOR RELIEF

              20            WHEREFORE, Plaintiff prays for judgment as follows:

              21            ON THE FIRST THROUGH THE SEVENTH CLAIM FOR RELIEF

              22            1.     For entry of a judgment that the Transfers set forth therein be avoided for the

              23            benefit of the Debtor’s Estate;

              24            ON THE EIGHTH CLAIM FOR RELIEF

              25            2.     For entry of a judgment that the Transfers set forth therein be set aside and the

              26            Etiwanda Property transferred or the value thereof be recovered for the benefit of the

              27            Debtor’s Estate;

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                 - 12 -
   Suite 104
Santa Ana, CA
    92701
                      Case 6:21-ap-01056-SY     Doc 6
                                                    1 Filed 05/06/21
                                                            05/05/21 Entered 05/06/21
                                                                               05/05/21 09:54:57
                                                                                        13:00:24           Desc
                                                Main Document    Page 16
                                                                      13 of 33
                                                                            20



                  1         ON THE NINTH CLAIM FOR RELIEF

                  2         3.    For entry of a judgment that the RSSC Plaintiffs do not have a valid interest in

                  3         the Etiwanda Property and that the Lis Pendens against the Etiwanda Property shall

                  4         be expunged and/or exonerated;

                  5         ON ALL CLAIMS FOR RELIEF

                  6         4.    For interest as permitted by law from the date of the Transfers;

                  7         5.    For costs of suit incurred herein, including, without limitation, attorneys’ fees;

                  8         and

                  9         6.    For such other and further relief as the Court deems just and proper.

              10      Date: May 4, 2021                            PAGTER AND PERRY ISAACSON

              11                                                  /s/ Misty Perry Isaacson
                                                               By: _______________________________
              12                                                  Misty Perry Isaacson, Attorneys for
                                                                  Plaintiff Karl T. Anderson, Chapter 7
              13                                                  Trustee
              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                - 13 -
   Suite 104
Santa Ana, CA
    92701
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 17
                                              14 of 33
                                                    20




              EXHIBIT
                A



                                                                   Exhibit A
                                     - 14 -
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 18
                                              15 of 33
                                                    20




                                     - 15 -
                                                                    Exhibit A
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 19
                                              16 of 33
                                                    20




              EXHIBIT
                B



                                                                   Exhibit B
                                     - 16 -
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 20
                                              17 of 33
                                                    20




                                     - 17 -
                                                                    Exhibit B
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 21
                                              18 of 33
                                                    20




                                     - 18 -
                                                                    Exhibit B
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 22
                                              19 of 33
                                                    20




                                     - 19 -
                                                                    Exhibit B
Case 6:21-ap-01056-SY   Doc 6
                            1 Filed 05/06/21
                                    05/05/21 Entered 05/06/21
                                                       05/05/21 09:54:57
                                                                13:00:24   Desc
                        Main Document    Page 23
                                              20 of 33
                                                    20




                                     - 20 -
                                                                    Exhibit B
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 24 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 25 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 26 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 27 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 28 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 29 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 30 of 33
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 31 of 33
          Case 6:21-ap-01056-SY                   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57                                      Desc
                                                  Main Document    Page 32 of 33


                                             PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS CONFERENCE IN
ADVERSARY PROCEEDING [LBR 7004-1]; COMPLAINT FOR: (1) AVOIDANCE OF ACTUAL FRAUDULENT
TRANSFERS; (2) AVOIDANCE OF CONSTRUCTIVE FRAUDULENT TRANSFERS; (3) RECOVERY OF AVOIDED
TRANSFERS; (4) DECLARATORY RELIEF RE VALIDITY, PRIORITY AND EXTENT OF INTEREST IN REAL
PROPERTY LOCATED AT 5700 ETIWANDA, MIRA LOMA, CA 91752; STATUS CONFERENCE PROCEDURES FOR
THE HON. SCOTT H. YUN AND LOCAL RULE FORM F 7016-1 JOINT STATUS REPORT [LBR 7016-1 (a)(2)] will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 05/06/2021, I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

        United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
        Edward A Villalobos VillalobosBK1@gmail.com, notices@blclaw.com

                                                                                     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 05/06/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.


                                                                                     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________, I served the following persons and/or entities
by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                     Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



 05/06/2021                  IMELDA BYNOG                                               /s/ \ÅxÄwt UçÇÉz
 Date                        Printed Name                                               Signature




________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2016                                                         Page 3                         F 7004-1.SUMMONS.ADV.PROC
Case 6:21-ap-01056-SY   Doc 6 Filed 05/06/21 Entered 05/06/21 09:54:57   Desc
                        Main Document    Page 33 of 33
